Citation Nr: 1628358	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO. 10-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to initial ratings for a cervical spine strain with degenerative spondylosis, greater than 20 prior to May 30, 2009, and greater than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1973 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a chronic cervical strain with degenerative spondylosis, and assigned an initial 20 percent rating, from the date of claim in May 2007 until May 2009 when a 10 percent rating was assigned. The Veteran appealed from the initial ratings assigned, and in February 2014, the Board remanded the matter for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in May 2012. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for a chronic lumbar strain with degenerative disk disease was raised by the record in an April 2016 statement from his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. From May 14, 2007 to May 29, 2009, cervical spine strain with degenerative spondylosis as productive of flexion of the neck to 30 degrees, and a combined range of motion of 205 degrees, but not ankylosis.

2. Since May 30, 2009, cervical spine strain with degenerative spondylosis has been productive of forward flexion of the neck to 40 degrees, with combined range of motion of 220 degrees, and no abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1. From May 14, 2007 to May 29, 2009, the criteria for an initial rating in excess of 20 percent for cervical spine strain with degenerative spondylosis were not met or nearly approximated. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2015).

2. Since May 30, 2009, the criteria for an initial rating in excess of 10 percent for cervical spine strain with degenerative spondylosis have not been met or nearly approximated. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection in the June 2009 decision on appeal. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In March 2014, VA sent the Veteran a letter requesting that he identify the source of any outstanding relevant treatment records, including from doctors Patrick and Water. In October 2014, the Veteran responded that he did not know Dr. Water, and asked that VA provide additional information. VA learned of Dr. Water in testimony from the Veteran during his May 2012 hearing, and there is no additional information to provide. Thus, VA has fulfilled its duty to assist the Veteran in developing the facts and evidence pertinent to his claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examinations in October 2007, May 2009, and May 2014 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

In February 2014, the Board remanded this appeal for additional development, including retrieval of outstanding treatment records and completion of VA examination to determine the current level of cervical strain symptomatology. The RO substantially complied with the February 2014 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Initial Ratings for Cervical Spine Strain with Degenerative Spondylosis

The Veteran's appeal is an appeal from the initial assignment of disability ratings following the establishment of service connection in June 2009. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the decision on appeal, the Veteran was awarded service connection for a cervical spine strain with degenerative spondylosis, and granted an initial evaluation of 20 percent effective May 14, 2007. In the same decision, he was granted a 10 percent rating for the cervical spine effective May 30, 2009 (the date of a VA examination). His cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237 (2015), using the General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. Finally, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine (i.e., the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 340 degrees. See also Plate V, 38 C.F.R. § 4.71a. 

For claims where symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. § 4.120 (2015). Service connection has been established for left upper extremity radiculopathy, associated with the Veteran's chronic cervical strain. The Veteran has not appealed from the rating assigned for radiculopathy, and there is no evidence of any additional neurologic symptoms related to the cervical spine disability currently on appeal.

When evaluating musculoskeletal disabilities such as the Veteran's, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's cervical spine strain with degenerative spondylosis was not more than 20 percent disabling at any time prior to May 30, 2009. Specifically, prior to that date, his cervical spine disability was productive of flexion of the neck to 30 degrees, and a combined range of motion of 205 degrees.

On VA examination in September 2007, the Veteran reported soreness of the neck at an intensity level of two out of ten, but sometimes becoming worse. He had difficulty turning his head, and though his activities of daily living were "limited and his work is affected," there was "no history of acute episode of incapacitating neck pain during the last 12 months." The Veteran denied any history of flare-ups, and repetitive motion increased pain without resulting in any additional loss of motion. Physical examination revealed good muscle tone of the cervical spine, without any spasms, tenderness, or atrophy. With active and passive ranges of motion, the Veteran had extension to 25 degrees, and flexion to 30 degrees, both with complaints of pain at the ends of motion. Right and left lateral flexion was to 25 degrees with pain, and rotation was to 50 degrees on either side, but without any pain. The examiner opined that there was no additional limitation of motion due to pain fatigue, weakness, or lack of endurance on repetitive use, and radiographic imaging showed evidence of spondylosis at the C5-6 and C6-7 levels.

In December 2008 the Veteran's wife stated that she had witnessed the Veteran experiencing both neck and low back symptoms, and that these had been ongoing since an in-service fall. However, the record is otherwise silent for evidence relating to the Veteran's cervical spine prior to his May 2009 VA examination. That the Veteran's wife indicated that the Veteran "doesn't really like to go to the doctor" helps to account for this lack of evidence.

In order to be granted a rating of greater than 20 percent, the record must show evidence forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. Because the Veteran's spine was not ankylosed and his forward flexion was to 30 degrees on VA examination - to include when considering the functional effects of factors such as repetitive range of motion, fatigue, and pain - a higher inial rating cannot be granted. To the extent that the Veteran and his wife have reported on his painful motion, such reports are based on symptoms capable of lay observation and are thus probative. Layno v. Brown, 6 Vet. App. 465 (1994). However, there is nonetheless no evidence of symptoms more nearly approximating the criteria for rating greater than 20 percent.

Effective May 30, 2009, the Veteran's cervical spine is rated as 10 percent disabling based on evidence from a VA examination that day. The Veteran incorrectly has characterized this as a "reduction" of his 20 percent rating. Because both the 20 percent and 10 percent ratings were initial ratings established following the grant of service connection for his cervical spine disability, this change represents only a "staged" rating, and the rating reduction provisions of 38 C.F.R. § 3.344(c) (2015) (requiring evidence of actual improvement in a service-connected disability to warrant a reduction in a rating) are not for application.

The Board finds that throughout the period on appeal since May 30, 2009, the cervical spine strain with degenerative spondylosis has been not more than 10 percent disabling. Specifically, the disability has been productive of forward flexion of the neck to 40 degrees, with combined range of motion of 220 degrees, and no abnormal gait or spinal contour.

On VA examination on May 30, 2009, the Veteran stated that he had recently been laid off from work because he was unable to perform an overtime shift due to his service-connected neck and back disabilities. Flare-ups occurred 20 times per month, when symptoms increased to a level of eight out of ten, resulting in reduced mobility. Symptoms were alleviated by rest and ibuprofen, and he had not had any incapacitating episodes requiring prescribed bed rest over the prior 12 months. Direct examination of the neck showed normal sagittal and coronal alignment, with the head sitting squarely on top of the shoulders. The Veteran pointed to the left trapezial angle as the primary source of his pain, and he was otherwise without tenderness over the spine and the midline. No paraspinal spasm or edema was noted. Active and passive ranges of motion were to 45 degrees of flexion, 30 degrees of extension, and 45 degrees of "side bending" as well as rotation to the left and right. The examiner observed "hesitation with extremes of motion due to subjective pain." The examiner concluded that repetitive motion testing "per DeLuca criteria" did not reveal any additional limitations of motion due to pain, fatigue, weakness, or lack of endurance. 

In July 2009, the Veteran was seen with reports of pain and aching in the neck. On palpation, a moderate spasm was found in the cervical region, with mild to moderate spasm noted in the thoracic region. Cervical range of motion was to 60 degrees of extension, 50 degrees of flexion, 40 degrees of bilateral lateral flexion, and 70 degrees of bilateral rotation. In an August 2009 statement, the Veteran expressed concern that while his neck symptoms were reduced, they were "only a little better because [he was] not working," and that once he returned to work, his "pain [would] increase."

A January 2010 magnetic resonance imaging (MRI) study showed minimal retrolisthesis of the C6 over the C7 vertebra. Marginal osteophytes were seen at the C5, C6 and C7 levels, with disc space narrowing identified at C5-6 and C6-7. Uncovertebral hypertrophy was identified, with resulting bilateral neural foramen narrowing. During mental health treatment in July 2010, the Veteran reported increasing difficulty standing up for long periods of time.

On VA examination in May 2014, the Veteran denied any hospitalization or acute exacerbation of chronic neck pain. Range of motion was to 40 degrees of flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, and 50 degrees of bilateral lateral rotation - with objective evidence of painful motion beginning at the ends of range of motion. Testing revealed no additional limitation of motion functional losses following repetitive use, and there was no localized tenderness, or pain to palpation of the cervical spine. Neurologic examination was normal, other than with regard to separately service-connected upper left extremity symptoms, and the Veteran did not have ankylosis of the cervical spine. The examiner opined that the veteran's cervical spine disability did not "impact on his [activities of daily living] or employability."

The rating criteria specify that a rating of greater than 10 percent may only be awarded for evidence of forward flexion of the neck functionally limited to greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Even when considering his most restricted ranges of motion, and taking in to account the functional effects of symptoms such as pain weakness, fatigability, and incoordination, the Veteran has had forward flexion to 40 degrees, with a combined range of motion of 220 degrees. Further, the Veteran has not had symptoms productive of an abnormal gait or spinal contour.

Accordingly, the Board concludes that since May 30, 2009, the Veteran's cervical spine disability has been not more than 10 percent disabling. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In a statement to VA in July 2010, the Veteran reported that he "believe[d] the VA decided [his] claim incorrectly because it was mainly based on movement." He reported that he stretches his neck, and does neck exercises to help prevent stiffness, but was "still in pain every day," and that the main reason he was "picked" to be laid off in 2009 was because he "could not work all of the overtime hours." His neck is in "constant pain" and becomes "worst when [he is] on [his] feet for long periods of time, like working 12 hours a day."

In consideration of the Veteran's assertion, and having evaluated his neck disability a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same, but finds that one is not. The Veteran is correct that his disability rating is "mainly based on movement," as range of motion is the primary way in which VA assesse the level of disability when assigning evaluations for orthopedic disorders. However, the Board also takes into account the functional level of disabling effects by recognizing the loss of function due to pain, weakness, excess fatigability, and incoordination, which may occur with repeated use and during flare-ups. Further, non-range of motion symptoms such as muscle spasm and guarding are expressly incorporated into the rating criteria. Thus, a rating based on the demonstrated manifestation - namely painful limitation of motion - is adequate, and the evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected cervical spine that would render the schedular criteria inadequate.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of chronic lumbar strain with degenerate disc disease and left upper extremity radiculopathy associated with chronic cervical strain, in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not warranted. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, the Veteran has made several assertions relating to the effects of his neck disability on his employability, including multiple assertions that he was laid off from work because symptoms made him unable to take on overtime shifts. In spite of these difficulties, the Veteran testified to the undersigned that he was seeking retraining opportunities to acquire skills that would allow him to continue to work in a more sedentary role. To that end, in May 2014 his supervisor wrote that although the Veteran "moves around a little slow . . . he gets the job done," and that because he was "having a hard time running the machine all day standing on his feet," he asked if he could "learn how to program the machines," and now he "is programming and sitting down most of the time and . . . does a great job for [the] company." Given his ongoing employment, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no further discussion or remand of such a claim in warranted. 

	(ORDER ON NEXT PAGE)



ORDER

Initial ratings for cervical spine strain with degenerative spondylosis, greater than 20 prior to May 30, 2009, and greater than 10 percent thereafter, are denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


